This is a proceeding to compel the defendant, as judge of the superior court, to render judgment in the matter of the action to determine heirship in the estate of George Roach, deceased, entitled Martin Whalen et al. v. Joshua B. Webster et al., in accordance with the decision of this court on appeal therein, as reported in 159 Cal. 260, [113 P. 373], and without taking further evidence upon the issue as to the number of surviving children of Thomas Roach, a deceased brother of said George Roach.
The contention of the petitioners is that the appeal in Whalen
v. Webster was from a part, only, of the judgment in the proceeding, a part which presented but one question — namely, whether the language of the will of George Roach gave to the descendants of his brothers and sisters one-half of his estate or only one-fourth thereof, that all other matters determined by the judgment remained unaffected and are finally adjudicated, and, hence, that this court on said appeal, had no jurisdiction to reverse the whole judgment, or any part of it except the part appealed from, and that the mandate of reversal, although general in terms, can apply only to the part appealed from. And, further, they claim that, even if the supreme court had jurisdiction to reverse the entire judgment on appeal from a part only, yet, in view of the record in the case, the nature of the proceeding, the judgment rendered and the narrow question presented by the appeal, the general mandate should not be construed to apply to the whole judgment in the proceeding below, but only to that part from which the appeal was taken.
There are doubtless cases of appeals from a part of a judgment where the part appealed from is so interwoven and connected with the remainder, or so dependent thereon, that the appeal from a part of it affects the other parts or involves a consideration of the whole, and is really an appeal from the whole, and if a reversal is ordered it should extend to the entire judgment. The appellate court, in such cases, must have power to do that which justice requires and may extend its reversal as far as may be deemed necessary to accomplish that end. The code provides that a party may appeal from a specific part of a judgment. (Code Civ. Proc., sec. 940.) Ordinarily such an appeal would leave the parts not appealed from unaffected, and it would logically follow that such unaffected *Page 363 
affected parts must be deemed final, being a final judgment of the facts and rights which they determine. The decisions are to the effect that upon such an appeal where the parts not appealed from are not so intimately connected with the part appealed from that a reversal of that part would require a reconsideration of the whole case in the court below, the court upon such partial appeal can inquire only with respect to the portion appealed from. Thus, in Early v. Mannix, 15 Cal. 150, it was said that a plaintiff in forcible entry could appeal from an order denying his motion for treble damages and, in the mean time, enforce his judgment for restitution of the premises. In Pacific Mutual L.I.Co. v. Fisher, 106 Cal. 237, [39 P. 758], it was said that the supreme court is not at liberty to review a part of a judgment which is not appealed from. In Estate of Burdick, 112 Cal. 391, [44 P. 734], the court below made a decree, upon the executor's petition, settling his final account and making distribution of the estate. He appealed from all of the decree except the part thereof settling his final account. Upon the appeal he applied to review the order settling the final account, but the court refused to consider the question of its accuracy, saying: "We must not interfere with it. To attempt to do so would be an arbitrary proceeding without authority." In Ricketson v.Richardson, 26 Cal. 154, there were several defendants and one alone appealed. A reversal as to all of the defendants was asked. The error consisted of a defective service of summons and affected the appellant only. A reversal as to the other defendants was refused, the court saying that it was bound to presume that there was no error as to them since they had not taken any appeal. In Kelsey v. Western, 2 N.Y. 505, the court said: "It is well settled that only that part of a decree which is appealed from is brought before the appellate court for review." In Bush v. Mitchell, 28 Or. 92 [41 P. 155], the court, referring to an appeal from a part of a judgment quoted the following language from Shook v. Colohan, 12 Or. 243, [6 P. 503]: "The trial of the suit anew would be confined to a trial of the case affecting the part of the decree specified in the notice of appeal." In that state the appellate court had power to try the suit anew. The following cases recognize and apply the general principle that an appeal from a distinct and independent *Page 364 
part of a judgment does not bring up the other parts for review in the appellate court, and that a reversal of the part appealed from does not affect the portions not dependent thereon, but that they will stand as final adjudications: Ikerd v. Postlewhaite, 34 La. Ann. 1235; Nelson v. Hubbard, 13 Ark. 253; Scutt's Appeal,46 Conn. 38; Ervin v. Collier, 3 Mont. 189; Hess v. Winder, 34 Cal. 270;  Sands v. Codwise, 4 Johns. (N.Y.) 602, [4 Am. Dec. 305]; Inre Davis, 149 N.Y. 548, [44 N.E. 185]; Leavison v. Harris, 14 S.W. (Ky.) 343; Meadow etc. Co. v. Dodds, 6 Nev. 261; Robertson
v. Bullions, 11 N.Y. 245; Moerchen v. Stoll, 48 Wis. 307, [4 N.W. 352].
This principle is decisive of the case. If the decree appealed from in Whalen v. Webster had been a decree distributing the estate, it might plausibly be argued that the distribution was the final judgment and that the decision as to the persons who are the heirs at law was a mere finding of fact, upon which the final judgment followed as matter of law, in which case a general order of reversal would open the whole matter for a new trial as to the facts. But that proceeding was instituted under section 1664 of the Code of Civil Procedure. This section provides a special proceeding for the purpose of ascertaining and determining, in advance of distribution, the persons who have succeeded to the estate and the portions inherited by or devised to each of them. Upon the trial thereof the court must "determine the heirship to said deceased, the ownership of his estate, and the interest of each respective claimant thereto or therein, and persons entitled to distribution thereof." No other judgment is to be rendered and no disposition whatever is to be made of the estate. It is a determination, first, of the persons entitled as heirs, devisees, or legatees, or as their successors, if any have died; and, second, the interest of each one in the estate of the decedent.
The will of George Roach gave an interest in his estate, after the death of his wife, to be equally divided among his brothers and sisters or their descendants. The petition of Whalen and others, plaintiffs in the proceeding, alleged: 1. That the decedent had only one brother and one sister, both of whom were dead, and that plaintiffs were the only descendants; and 2. That, as such, they were entitled to one-half *Page 365 
of the estate under the will. The heirs and successors of the widow of the decedent appeared and answered, denying that plaintiffs were descendants of the brother and sister, and claiming that they, as heirs and successors of the widow, were entitled to succeed to three-fourths of the estate. The judgment therein declared: 1. That the plaintiffs were the devisees and heirs at law of Roach, the descendants of his brothers and sisters referred to in his will and the persons entitled to take as devisees under his will; 2. That each of them was entitled to a specific interest, the aggregate of all of them being only one-fourth of the estate; and 3. That certain named defendants, as successors of the widow, were entitled to the remaining three-fourths. There is nothing in the record to indicate that there was any claim that there were other descendants of the brothers and sisters. The principal dispute was upon the question of law whether the fourth clause of the will gave the plaintiffs one-half of the estate, or only one-fourth thereof. The plaintiffs appeal only from that part of the judgment which declared that they were entitled to take only one-fourth and that certain defendants were entitled to three-fourths of the estate. No appeal was taken from the part declaring that the plaintiffs were persons entitled as descendants of the brother and sister to take as devisees under the will. The question whether or not said brother and sister left other descendants and whether or not there were other brothers and sisters was in effect determined in the negative by the judgment. The plaintiffs were satisfied with that determination, no one appeared to dispute or question it, and its accuracy was not reviewed, considered or discussed by this court in its opinion on the appeal, nor was it presented for review by the record. The only question discussed or decided was whether the fourth clause disposed of one-half of the estate or one-fourth thereof. The decision was that it gave one-half, and the judgment on that subject was accordingly reversed. The mandate did not go into specific particulars, but consisted simply of the words, "The judgment is reversed." The part of the judgment appealed from determined no question of law except the proper construction of the will. No question of fact was involved in the appeal. The determination of the construction of the will did not require any inquiry concerning the persons who were *Page 366 
entitled as members of the class described as descendants of the brothers and sisters of the decedent. The court was therefore without authority to consider the latter question, and it did not make any attempt to do so. In view of these considerations the words of the mandate should be understood and construed to refer only to the part of the judgment appealed from, the part which the supreme court had jurisdiction to review, and to reverse that part only, without affecting the other parts not specified in the notice. It follows that the court below has no authority to retry the question whether there were other descendants of the brothers and sisters than those included in the decree previously rendered. The decision left no matter of fact to be determined, and the only duty of the court below upon the going down of theremittitur was to enter judgment in the proceeding in accordance with the facts previously found and with the decision of the supreme court on appeal.
It is therefore ordered by the court that a writ of mandate issue, directing the superior court of San Joaquin County to enter judgment in the proceeding of Whalen v. Webster upon the facts found, in accordance with the opinion of the supreme court, and without proceeding to retry any issues of fact determined upon the former hearing in that court.
Angellotti, J., Sloss, J., Lorigan, J., and Beatty, C.J., concurred.